Citation Nr: 1605227	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot condition, to include trench foot.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiovascular disability, to include coronary artery disease and myocardial infarction.

4.  Entitlement to service connection for residuals of traumatic brain injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a bilateral ankle disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a cervical spine disability.
9.  Entitlement to service connection for a lumbar spine disability.

10.  Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from December 23, 2002 to March 7, 2004, as 30 percent disabling from March 8, 2004 to March 30, 2009, and as 70 percent disabling from March 31, 2009.

11.  Entitlement to an initial evaluation in excess of 10 percent for residuals of shrapnel fragment wounds of the right lower extremity.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2014, the Board reopened the claim of entitlement to service connection for hypertension.  The merits of that issue, as well as the issues of entitlement to service connection for a cardiovascular disability, residuals of traumatic brain injury, headaches, a bilateral ankle disability, a left knee disability, a cervical spine disability, a lumbar spine disability; whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral foot disability; and higher initial evaluations for PTSD and residuals of shrapnel fragment wounds of the right lower extremity, were remanded for development of the record.  

The issues of entitlement to service connection for hypertension, a cardiovascular disability, a bilateral ankle disability, a left knee disability, a cervical spine disability, and a lumbar spine disability; as well as the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of shrapnel fragment wounds to the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2005, the RO denied service connection for trench foot; the Veteran did not appeal, nor submit new and material evidence within one year of the denial.

2.  Evidence received since the April 2005 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral foot condition, to include trench foot, and does not raise a reasonable possibility of so substantiating the claim.  

3.  For the period from December 23, 2002 to March 7, 2004, PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

4.  For the period from March 8, 2004, PTSD is manifested by occupational and social impairment with deficiencies in most areas, due to memory impairment, irritability and anger, intrusive memories, flashbacks, anxiety, numbing, avoidance, depression, panic, impaired abstract thinking, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  For the period from December 23, 2002 to March 7, 2004, the criteria for an evaluation in excess of 10 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  For the period from March 8, 2004 to March 30, 2009, the criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

5.  For the period from March 8, 2004, the criteria for an evaluation in excess of 
70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Letters dated in January 2003 discussed the evidence necessary to support the Veteran's claim for PTSD.  The Veteran was advised of the allocation of duties between himself and VA.  

In August 2009, the Veteran was advised of the status of his appeal regarding the evaluation of his PTSD.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

In October 2014, the Veteran was notified of the bases for the previous denial of service connection for trench foot, and advised of the evidence necessary to reopen the claim.  

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Moreover, although the October 2014 notice letter was sent subsequent to the initial adjudication of the Veteran's bilateral foot disability claim, the Board finds that there was no prejudice as the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability was adjudicated in a March 2015 rating decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  VA psychiatric examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Petition to Reopen Claim of Entitlement to Service Connection for a 
Bilateral Foot Disability

As an initial matter, the Board observes that the Veteran had combat service and was awarded the Purple Heart Medal.  38 U.S.C.A. § 1154(b) (West 2014) provides that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  
Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for trench foot was denied in an April 2005 rating decision.  The basis of the RO's denial of service connection for trench foot was that there was no treatment or diagnosis of trench foot during service.  The RO concluded that the condition neither occurred in nor was caused by service.
At the time of the April 2005 rating decision, the record included the Veteran's September 1946 claim of entitlement to disability benefits.  At that time, he did not identify any complaint or symptom referable to his feet.  No defects were recorded, and the Veteran was deemed physically qualified for honorable discharge.   Also of record were service treatment records.  On separation examination in January 1946, the Veteran's skin was normal, with the exception of a scar on his left shin.  Finally, the report of a VA examination in February 2003 noted bilateral plantar fungal infections and bilateral onychomycosis, worse on the right.  Calluses were noted on the plantar aspect of the feet at the soles and heels.  

The RO denied the Veteran's claim.  He did not appeal, nor submit new and material evidence within one year of the denial.  Therefore, the decision became final.

In February 2010, the Veteran submitted a claim which included bilateral feet.  He did not specify whether he sought service connection for trench foot or another skin condition of the feet, or some other foot condition.  However, in September 2014, the Board reviewed the record and concluded that the disability for which the Veteran sought compensation was a skin disorder of the feet, to include trench foot.  In this regard, physical examination in February 2003 revealed bilateral plantar fungal infections and bilateral onychomycosis.  The record is silent with respect to any other complaint referable to the Veteran's feet.  Thus, the Board concluded that it was reasonable that the disability for which the Veteran sought compensation in his February 2010 claim was the same as that which he sought in his earlier claim.  As such, the Board recharacterized this issue as whether new and material evidence had been submitted to reopen the previously denied claim, and remanded this claim for issuance of correct notice and adjudication.
The Veteran did not submit any evidence relevant to the foot claim.  Furthermore, in November 2014, the Veteran stated that he had no additional evidence to submit.  Evidence otherwise added to the record since the April 2005 rating decision does not include any referable to the Veteran's feet.  

As discussed, service connection for a bilateral foot disability was denied because there was no evidence of such during service.  Since the April 2005 rating decision, evidence added to the record does not demonstrate that a bilateral foot disability, to include trench foot, was incurred during service; thus, the evidence added to the record since the April 2005 rating decision is not new and material for the purpose of reopening the Veteran's claim.  Therefore, the previously denied claim cannot be reopened, and the Veteran's petition must be denied.  

Evaluation of PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2014, and therefore the claim is governed by DSM-IV.

A May 1997 VA general treatment note shows the Veteran's complaint of depression since the death of his wife in November 1996.  He related that he slept only two hours per night.  He indicated that his appetite was good and energy was fair.  His conversation was grandiose and circumstantial, needing to be refocused on topic.  He denied suicidal and homicidal ideation, and hallucinations.  He was alert and oriented.  

On VA examination in February 2003, the Veteran's history was reviewed.  He reported chronic recurrent nightmares and flashbacks, with poor sleep.  He endorsed startle response, hypervigilance, and fair concentration.  He noted that his appetite was intact.  He reported that he was able to dress and bathe himself, do household chores and errands.  He noted that his hobby was amateur radio.  He did not report social withdrawal.  He denied receiving any psychiatric care.  He also denied recent use of alcohol and any history of heavy alcohol intake or illicit drug use.  The examiner noted that the Veteran at times became distraught and agitated when talking about his experiences during World War II.  The Veteran reported that he last worked in 1988 for McDonald Douglas and Lockheed, as a high security technician.  He noted that he stopped working to take care of his wife, who required constant care due to blindness.  On mental status examination, the Veteran was fairly groomed, in clean attire.  He was cooperative, with fair eye contact.  Psychomotor activity was within normal limits.  He was euthymic and personable for much of the interview, but at times became distraught and agitated when speaking about his experiences during World War II.  He did not relate any paranoia, delusions, or first rank symptoms.  He denied suicidal and homicidal ideation.  Thought process was linear and goal directed without flight of ideas.  The Veteran did not appear to be distracted by auditory or visual hallucinations or flashbacks during evaluation.  He was alert and oriented, with grossly intact concentration and largely intact recent and remote memory.  Insight and judgement were also intact.  The diagnosis was chronic PTSD.  The examiner assigned a GAF score of 55.  He noted that the Veteran was capable of managing his funds.  

VA outpatient treatment records indicate that the Veteran was seen regularly for therapy.  In March 2004, the Veteran endorsed daily thoughts about combat.  He identified situations that exacerbated his symptoms.  He related that he slept only two hours per night and that he was hypervigilant.  He indicated that he was not close to his daughter or grandchildren.  He noted that he checked all windows and doors prior to retiring for the night.  In April 2004, he noted that he was alienated from his daughter and grandchildren.  He was alert and oriented.  memory, attention span, and language skills were intact.  Thought processes were rambling.  He reported that medication had helped him sleep.  His mood was bright and affect friendly.  He denied suicidal and homicidal ideation.  The diagnoses were PTSD and delusional disorder.  The provider assigned a GAF score of 41-50.  He noted that the Veteran followed obsessional rituals, and that his speech was circumstantial and rambling.  

In May 2004, the Veteran's thought processes were more focused.  The provider noted that eccentric thoughts and behaviors persisted, to include the belief that diarrhea was a healthy state for the Veteran's bowels and taking monatomic gold as dietary supplement.  Otherwise, the Veteran's mood was bright and affect was friendly but somewhat blunted.  

In December 2007, the Veteran was treated at a private hospital.  On psychiatric consultation, the provider noted that the Veteran was brought in by police after he presented at the police station reporting that his caregiver was trying to kill him.  On admission, the Veteran was found to have abnormal cardiac enzyme levels.  During interview, the Veteran appeared to be a reasonably good historian.  He related that his 21-year old caregiver had tried to kill him, but that he was unable to state how this occurred.  He denied suicidal and homicidal ideation, and noted that he slept well.  The diagnoses were psychotic order not otherwise specified (NOS), paranoid schizophrenia, and rule out schizoaffective disorder.  The provider assigned a GAF score of 25.  

On VA examination in November 2009, the Veteran's psychosocial functional status was noted to be limited, with PTSD and mild dementia.  His speech was clear and he was cooperative.  His mood was happy, and affect was normal.  Attention was intact.  Thought process and content were unremarkable.  The examiner acknowledged that the treatment notes indicated a history of delusional disorder and paranoia, but that the Veteran did not articulate such during interview, which he understood involved an evaluation for his PTSD.  Judgement and insight were intact.  Intelligence was noted to be above average.  The Veteran reported that he slept seven to eight hours, with dreams about the war waking him.  Hallucinations and inappropriate behavior were not noted.  There was no indication of obsessive or ritualistic behavior or panic attacks.  Suicidal and homicidal thoughts were not present.  Impulse control was good.  Remote and recent memory was mildly impaired, and immediate memory was normal.  The diagnoses were PTSD and cognitive disorder NOS.  The examiner assigned a GAF score of 40, noting some impairment in reality testing and major impairment in family relations, judgment, and thinking.  

On VA examination in May 2010, the Veteran reported that talking about the war made him mad and angry.  He endorsed nightmares, agitation, and irritability.  He endorsed startle response, depression, anger, and impatience.  He noted that he socialized less, and preferred to be by himself.  He denied suicidal ideation.  On mental status examination, the Veteran was oriented, and appearance was appropriate.  Mood was anxious and depressed, which the examiner related to PTSD.  Communication and speech were normal.  There was no sign of panic attacks, delusions, hallucinations, or ritualistic obsession.  Thought processes were preoccupied with the leg wounds the Veteran sustained during service and seeing people with their throats slit by the Japanese.  The examiner also related these symptoms to PTSD.  Judgment was intact.  Abstract thinking was absent, and memory was mildly to moderately impaired, in that the Veteran had difficulty retaining highly learned materials and remembering to complete tasks.  There was no suicidal or homicidal ideation.  The diagnosis was PTSD.  The examiner assigned a GAF Score of 49 and indicated that the Veteran's prognosis was fair.  He determined that the Veteran was capable of managing his benefit payments, and that he had occasional difficulty performing activities of daily living.  He concluded that the Veteran's psychiatric symptoms were  mild to moderate, with difficulty establishing and maintaining work and social relationships, with decrease in work efficiency, especially during periods of significant stress.  He noted that the Veteran had no difficulty understanding simple commands but some difficulty with complex (two to three-step) commands.    

The Veteran was most recently afforded a VA psychiatric examination in November 2014.  The diagnoses were PTSD and unspecified neurocognitive disorder.  The examiner noted that the neurocognitive disorder did not appear to be related to PTSD, but to the natural process of aging.  She also noted that the Veteran's grandson reported that general dementia had also been diagnosed.  She indicated that PTSD was productive or nightmares, irritability, intrusive thoughts, hypervigilance, mood instability, and anxiety; and that neurocognitive disorder was productive or memory impairment, confusion, paranoia, and delusions.  She concluded that there was occupational and social impairment with deficiencies in most areas.  She determined that 50 percent of the occupational and social impairment was attributable to PTSD.  She indicated that the Veteran had difficulty understanding and following complex instructions due to confusion and impaired judgment.  She also noted that he had difficulty dealing with others in a reasonable manner due to paranoia, hostility, and anger.  She pointed out that he was very suspicious of others and quite irritable.  She indicated that he was easily distracted and had problems with concentration due to PTSD.  She stated that he required specialized supervision due to paranoia, problems with judgment, and problems focusing.  

Having carefully reviewed the evidence of record, the Board concludes that an evaluation in excess of 10 percent is not warranted for the period prior to March 7, 2004.  The Board further concludes that an evaluation of 70 percent is warranted from March 8, 2004 forward, but that an evaluation in excess of 70 percent is not warranted at any time during the appeal. 
 
For the period prior to March 8, 2004, the Board observes that the Veteran's reported symptoms included recurrent nightmares and flashbacks, hypervigilance, and mildly impaired concentration.  On examination, he was alert and oriented, with grossly intact concentration and largely intact memory.  Insight and judgment were also intact.  There were no disturbances in thought process, and the Veteran denied suicidal and homicidal ideation.  In essence, the evidence reflects PTSD symptoms during the period prior to March 8, 2004 that are best contemplated by the criteria for a 10 percent evaluation in that the Veteran experienced mild or transient symptoms.  While the Board accepts that the Veteran's PTSD affected his functioning during this period, the lay and medical evidence of record does not demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 30 percent evaluation.  

In summary, the overall disability picture for the period prior to March 8, 2004 does not more nearly approximate the criteria for a schedular evaluation of 30 percent.  As such, the Board concludes that the currently assigned 10 percent evaluation for this period is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also determined that a higher evaluation of 70 percent is warranted for the period beginning March 8, 2004.  During this period, the Veteran's symptoms included speech disturbance, eccentric thoughts and behaviors, irritability, hypervigilance, depression, anxiety, and impaired judgment.  However, during this period, a total rating is not warranted.  The Veteran was alert and oriented.  While a private provider indicated a GAF score of 25 in December 2007, this was related to a diagnosis of psychotic disorder rather than the serve-connected PTSD.  Otherwise during this period, GAF scores ranged from 41 to 50.  There is no evidence during this period indicting total occupational and social impairment due to persistent thought disorder, grossly inappropriate behavior, or failure in the ability to maintain minimal personal hygiene.  While mild memory loss was noted, there is no indication that the Veteran is unable to remember the names of close relatives, his occupation, or his own name.  In sum, the evidence reflects PTSD symptoms during the period in question that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  While the Board accepts that the Veteran's PTSD affected his functioning during this period, the lay and medical evidence of record does not demonstrate total occupational and social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  Additionally, the evidence does not show that the Veteran has experienced other symptoms on a par with the level of severity exemplified in these manifestations.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation.  

In summary, the overall disability picture for the period from March 8, 2004 does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for this period is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, for the period prior to March 2004, the Veteran's psychiatric symptoms included sleep disturbance, nightmares, flashbacks, hypervigilance, and problems with concentration.  For the period from March 2004, his symptoms include anxiety, sleep disturbance, irritability, thought disturbance, and depression.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, in addition to the disabilities addressed herein, the Veteran is in receipt of separate 30 and 20 percent evaluations for a right knee disability, a 30 percent evaluation for a right hip disability, a 10 percent evaluation for residuals of a shrapnel fragment wound to the right lower extremity, and a 10 percent evaluation for a scar on the left shin.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.




ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a bilateral foot disability is denied.

For the period from December 23, 2002 to March 7, 2004, an evaluation in excess of 10 percent for PTSD is denied.

For the period from March 8, 2004 to March 30, 2009, an evaluation of 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from March 8, 2004, an evaluation in excess of 70 percent for PTSD is denied.

REMAND

As noted by the Board in September 2014, the Veteran had combat service and was awarded the Purple Heart Medal.  38 U.S.C.A. § 1154(b) (West 2014) provides that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Section 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  
The Board's September 2014 remand directed that various examinations be conducted.  

Regarding hypertension and a cardiovascular disease, the Board noted that the Veteran's representative had submitted treatise documents indicating the possibility that stress and anxiety play a role in heart disease and hypertension.  Further, a private physician suggested in an October 2009 report that the Veteran's hypertension began during service.  On VA examination in November 2014, the examiner concluded that hypertension and a heart disorder were not related to service or to the Veteran's PTSD.  He stated that there was no record of either during service, and that there were no records that had established a nexus between PTSD and hypertension or a heart disorder.  He did not discuss the medical principles underlying these conclusions, and did not discuss the private physician's statement suggesting that hypertension began during service or the treatise documents asserting a relationship between these claimed disabilities and PTSD.  Thus, the examination report is not adequate for the purpose of deciding these claims, and clarification must be sought.

With respect to the claimed traumatic brain injury and headaches, the Board pointed out the Veteran's combat service and noted that it was plausible that the Veteran might have sustained additional wounds during the incident in service that resulted in the award of the Purple Heart Medal.  On VA examination in November 2014, the examiner concluded that the Veteran had no residuals of a traumatic brain injury.  Unfortunately, this conclusion is in conflict with the October 2009 report by a private physician which states that the Veteran experienced headaches which were likely the residual of a traumatic brain injury, and that he continued to experience headaches.  The examiner should be asked to review this physician's statement and provide a discussion of the medical principles underlying his conclusion that there is no evidence of residuals of a traumatic brain injury. 

With regard to the claims pertaining to service connection for a bilateral ankle disability, a left knee disability, a cervical spine disability, a lumbar spine disability, the Board indicated that it was also plausible that the Veteran might have incurred musculoskeletal injuries at the time he was wounded in service.  He has described being thrown into the air as the result of a Japanese strike.  The November 2014 VA examiner concluded that these claimed disabilities were not related to service, essentially reasoning that there was no evidence of such in the service treatment records.  He did not otherwise discuss the medical principles underlying his conclusions, and appears to have based his determination on a lack of documented treatment during service.  Such renders the examination inadequate for the purpose of deciding these claims, and clarification of the examiner's rationale must be sought.

Finally, regarding a higher evaluation for the right lower extremity shrapnel fragment wounds, the Board noted that the period considered for the evaluation of this disability dated to January 1946.  It pointed out that VA examiners indicated in September 2010 and March 2011 that the muscle groups involved were XIII, XIV, and XV, but that neither examiner specified the severity of the injury as it pertained to those muscle groups.  The November 2014 VA examiner concluded that there were no muscle groups involved from the period of 1946.  He did not address previous findings indicating that muscle groups XIII, XIV, and XV were involved.  Moreover, it does not appear that a focused muscles examination was conducted, as the examiner's conclusions appear at the end of the knee and lower leg disability benefits questionnaire.  A focused muscles examination is required as stated in the September 2014 remand.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the physician who conducted the November 2014 examinations.  The examiner is asked to review the claims file (including the discussion in this remand).

If the November 2014 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must  provide opinions as to the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent) that hypertension or any currently present heart disorder is related to active service.  

Whether it is at least as likely as not (i.e., probability of 50 percent) that hypertension or any currently present heart disorder is caused by the Veteran's service-connected PTSD.

Whether it is at least as likely as not (i.e., probability of 50 percent) that hypertension or any currently present heart disorder is aggravated by (i.e., permanently worsened beyond the natural progress) the Veteran's service-connected PTSD.

Review of the entire claims file is required; however, the examiner's attention is invited to the private physician's statement suggesting that hypertension began in service, (VBMS, document labeled Medical Treatment Record - Non Government Facility, receipt date of November 2, 2009); and, the treatise documents asserting a relationship between PTSD and the Veteran's claimed hypertension and heart disease (VBMS, document labeled Correspondence, receipt date of November 23, 2010).

b.  Whether there are residuals of a traumatic brain injury.  If so, whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present traumatic brain injury residuals, to include headaches, are related to active service.  

Review of the entire claims file is required; however, the examiner is reminded that the Veteran sustained shrapnel fragment wound injuries during service and was awarded the Purple Heart Medal.  The examiner's attention is also directed to the October 2009 private physician's report stating that the Veteran had a TBI in service and suffered from headaches as a result (VBMS, document labeled Medical Treatment Record - Non Government Facility, receipt date of November 2, 2009).  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed TBI and/or its residuals.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any ankle, left knee, cervical spine, or lumbar spine disability is related to active service.  

Review of the entire claims file is required; however, the examiner's is reminded that the Veteran sustained shrapnel fragment wounds during service and was awarded the Purple Heart Medal.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the any currently diagnosed orthopedic disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA examination to determine the severity of his right lower extremity shrapnel fragment wound residuals.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the shrapnel fragment wounds to the Veteran's right lower extremity.  The examiner should specify the muscle groups involved.  For each muscle group involved, the examiner should describe the functional impairment caused by the injury to that muscle group.  To the extent possible, the examiner should describe the functional impairment of these shrapnel fragment wound residuals for the period from 1946.

The examiner should also indicate whether, during the period considered, there has been any associated functional impairment of any right lower extremity joints, and the severity of any such impairment.  

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Specifically, the examiner should indicate the point at which pain or any other factor limits motion. 

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


